Order entered April 16, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01013-CV

                     CHRISTOPHER GRAHAM, Appellant

                                        V.

                         DARLA COMPTON, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05792-C

                                     ORDER

      On March 19, 2021, we suspended the deadline for filing appellant’s brief

pending the filing of a supplemental clerk’s record containing certain records from

the justice court.   A supplemental clerk’s record was filed March 26 and a

corrected supplemental clerk’s record was filed April 15.        Accordingly, we

ORDER appellant to file his brief no later than May 17, 2021. To avoid any

confusion, we STRIKE the March 26th supplemental record.


                                             /s/   CRAIG SMITH
                                                   JUSTICE